          Case 1:16-md-02753-LM Document 1209 Filed 07/01/20 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE


IN RE: ATRIUM MEDICAL CORP. C-QUR                              Master File No. 1:16-md-02753-LM
     MESH PRODUCTS LIABILITY                                             MDL No. 2753
            LITIGATION
                                                                   LANDYA B. MCCAFFERTY
      THIS DOCUMENT RELATES TO:                                      U.S. DISTRICT JUDGE

                     ALL CASES


     STIPULATION AND [PROPOSED] ORDER – PARTIES’ DEADLINE TO FILE
    REPLIES TO DISPOSITIVE AND DAUBERT MOTIONS IN TRIAL PICK CASES

         Counsel representing plaintiffs in the above-captioned multi-district litigation

(collectively, “Plaintiffs”) and defendants, Atrium Medical Corporation and Maquet

Cardiovascular USA Sales, LLC (collectively, “Atrium” or “Defendants”) (Plaintiffs and

Defendants, collectively, the “Parties”), have conferred and—in the interest of avoiding

unnecessary motion practice and promoting the conservation of judicial resources—agreed to the

Recitations and Stipulations below:

         WHEREAS, on April 30, 2020, the Court entered its Order extending and setting certain

deadlines relating to the bellwether cases in this MDL. See Doc. 1203;

         WHEREAS, pursuant to this Order, the parties were to file dispositive and Daubert

motions regarding the bellwether trial pick cases by June 12, 2020. 1 Id;

         WHEREAS, dispositive and Daubert motions were filed by both sides by the deadline,

and, pursuant to the Court’s April 30 Order, Responses to these motions were due June 26, 2020,

and Replies are due July 3, 2020. Id;

         WHEREAS, in its April 30, 2020 Order, the Court noted, “[t]he parties are free to modify


1
 However, due to certain circumstances of which the Court is aware, the parties agreed to a different briefing
schedule relating to the parties’ regulatory experts. See Doc. 1207.

                                                          1
           Case 1:16-md-02753-LM Document 1209 Filed 07/01/20 Page 2 of 4



the above deadlines by their mutual agreement.” Id. at 4;

         WHEREAS, the parties have mutually agreed to extend the deadline for the parties to file

Replies to dispositive and Daubert Motions Regarding Trial Pick cases from July 3, 2020 to July

7, 2020;

         WHEREAS, the Parties do not anticipate that this new proposed deadline will change or

impact the First Trial date of September 16, 2020;

         WHEREAS, the Parties have further agreed that they will not use the proposed extension

of this deadline as reason to seek a delay of the First Trial date of September 16, 2020;

         THEREFORE, the Parties respectfully ask the Court to enter the attached [Proposed]

Order.

Dated: 07/01/2020


                                              Respectfully submitted,


                                              /s/ Jonathan D. Orent, Esq.
                                              Jonathan D. Orent
                                              MOTLEY RICE LLC
                                              55 Cedar Street, Suite 100
                                              Providence, RI 02903
                                              401-457-7700
                                              401-457-7708 Fax
                                              jorent@motleyrice.com

                                              Lead Counsel for Plaintiffs

                                              /s/ Mark S. Cheffo
                                              Mark S. Cheffo
                                              Katherine Armstrong
                                              Paul LaFata
                                              Dechert LLP
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, NY 10036
                                              Telephone: (215) 208-3091
                                              Facsimile: (212) 994-2222

                                                 2
Case 1:16-md-02753-LM Document 1209 Filed 07/01/20 Page 3 of 4



                            mark.cheffo@dechert.com
                            katherine.armstrong@dechert.com
                            paul.lafata@dechert.com

                            Pierre A. Chabot – NHBA # 17606
                            Wadleigh, Starr & Peters, PLLC
                            95 Market Street
                            Manchester, NH 03101
                            Telephone: (603) 669-4140
                            Facsimile : (603) 669-6018
                            pchabot@wadleighlaw.com

                            Attorneys for Defendants




                              3
        Case 1:16-md-02753-LM Document 1209 Filed 07/01/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE


       I hereby certify that on July 1 2020, a true and correct copy of this document has been filed

electronically with the Clerk of Court using the CM/ECF system. Notice of these filings will be

sent to all counsel of record and parties by operation of the Court’s electronic filing system.



                                              /s/ Jonathan D. Orent, Esq.
                                              Jonathan D. Orent




                                                 4
